Title: From John Adams to Pieter van Bleiswyck, 31 March 1782
From: Adams, John
To: Bleiswyck, Pieter van



Amsterdam March 31. 1782
Sir

I have received the letter, which you did me the honour to write me, on the thirtyeth, inclosing the Resolution of the States of Holland and Westfriesland, of the twenty eighth of this month, upon the subject of my admission to the audience demanded on the fourth of May, and the ninth of January last.
I am very sensible of the honour that is done me by this Instance of personal attention to me, in their Noble and grand Mightinesses; and beg of you, Sir, to accept of my acknowledgments, for the obliging manner, in which you have communicated to me their Resolution.
But my sensibility is above all affected by those unequivocal demonstrations of Harmony and Unanimity, which appear in the whole Nation, in this important Measure; which can not fail to have the happyest Effects in America, and in every part of Europe, even in England itself, as well as in this Republick, and which there is great reason to hope, will forcibly operate towards the accomplishment of a general Peace.

In the pleasing hope, that all the other Provinces will soon follow the Examples of Holland and Friesland, I have the honour to be with great Respect, Sir, Your most obedient and most humble servant
(sign’d) J. Adams

